                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 TONY PHELPS,                        )
                                     )
       Plaintiff,                    )     JURY DEMAND
                                     )
 vs.                                 )     NO. 1:21-cv-92
                                     )
 TEKSYSTEMS, INC. and U.S.           )
 XPRESS, INC.,                       )
                                     )
       Defendants.                   )
 ______________________________________________________________________________

                         FIRST AMENDED COMPLAINT
 ______________________________________________________________________________

        Comes now Plaintiff Tony Phelps (“Plaintiff”), by and through his attorneys, and files this

 First Amended Complaint against Defendants Teksystems, Inc. and U.S. Xpress, Inc.

 (“Defendant” or “Defendants”) under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

 seq., showing the Court as follows:

                                       I. JURISDICTION

        1.      This Court has jurisdiction over this action for unpaid overtime pay, back pay,

 liquidated damages, compensatory damages, punitive damages, injunctive relief, and related relief

 by virtue of the provisions of 28 U.S.C. §1331, §1337 and §1367 without regard to the citizenship

 of the parties or amount in controversy.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391.

                                II. NATURE OF PROCEEDING

        3.      This is an action to recover unpaid overtime compensation under the FLSA and to

 redress unlawful retaliation for exercising rights under 29 U.S.C. §206, §207 and §215.




Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 1 of 9 PageID #: 55
                                           III. PARTIES

        4.      Plaintiff was at time material a citizen of the State of Tennessee. Plaintiff now

 resides in the State of South Carolina. The matters giving rise to this action occurred within this

 District and Division.

        5.      Defendant Teksystems, Inc. (“Teksystems”) is a corporation organized under the

 laws of Maryland. Teksystems does business in the State of Tennessee. Its Registered Agent for

 service of process in this State is Corporation Service Company, 2908 Poston Ave., Nashville, TN

 37203-1312.

        6.      Defendant U.S. Xpress, Inc. (U.S. Xpress) is a corporation organized under the laws

 of the State of Nevada. U.S. Xpress does business in the State of Tennessee. It has its corporate

 headquarters and principal place of business in this District and Division. Its Registered Agent for

 Service of Process is also Corporation Service Company.

                                      IV. FACTUAL BASIS

        7.      Teksystems is an employment agency. From about November of 2019 to about

 August of 2020 Teksystems employed Plaintiff for the purpose of working for, and under the

 supervision of, U.S. Xpress. Plaintiff was paid an hourly rate for this work. Once Plaintiff was

 assigned to work for U.S. Xpress, Plaintiff received his work tasks from U.S. Xpress but received his

 pay from Teksystems. Basically, U.S. Xpress was paying Teksystems for Plaintiff’s work plus

 compensating Teksystems for arranging for Plaintiff to perform that work. Nevertheless, both

 Defendants maintained control over important terms and conditions of employment, particularly with

 respect to compensation.

        8.      U.S. Xpress assigned Plaintiff tasks that often required him to work more than 40

 hours per week. However, U.S. Xpress refused to pay premium pay for overtime work. Teksystems



                                                  2

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 2 of 9 PageID #: 56
 sometimes paid Plaintiff some of the overtime he had earned, but not always and not all. Both

 Teksystems and U.S. Xpress had full knowledge that Plaintiff was being denied overtime pay.

         9.        Defendants decided that during Plaintiff’s temporary assignment with U.S. Xpress:

 (1) Plaintiff would work the required overtime hours; (2) Teksystems would bill U.S. Xpress for only

 40 hours in a work week, regardless of how many overtime hours Plaintiff worked; (3) Plaintiff would

 report the actual hours worked to Teksystems; and (4) Teksystems would occasionally pay Plaintiff

 overtime pay for overtime hours he had worked. Both U.S. Xpress and Teksystems had full

 knowledge of this arrangement. In fact, Teksystems acknowledged to Phelps that it owed the

 premium pay for the overtime work and promised to properly compensate him.

         10.       Even when Teksystems did pay some overtime to Plaintiff, the payments for such

 premium pay were not always made within either the week in which those overtime hours were

 worked or in the second week of a two-week pay period in which the overtime hours were worked in

 the first week.

         11.       Phelps did a good job performing work for U.S. Xpress. On about June 10, 2020, U.S.

 Xpress made Plaintiff an offer of permanent employment after the Teksystems project was completed.

 Plaintiff accepted this offer.

         12.       As the time for Plaintiff to transition from joint employment by Teksystems and U.S.

 Xpress to an U.S. Xpress employee approached, Phelps inquired of Teksystems when he would

 receive the overtime pay he had earned and had been promised. Teksystems then approached U.S.

 Xpress and asked that it reimburse Teksystems for this cost.

         13.       U.S. Xpress refused to reimburse Teksystems for Plaintiff’s overtime pay. Also,

 because Plaintiff asked for his overtime pay, U.S. Xpress retaliated against Plaintiff by withdrawing

 its offer of permanent employment.



                                                    3

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 3 of 9 PageID #: 57
        14.     Teksystems then refused to pay Plaintiff the remainder of his overtime pay. Also,

 because Plaintiff asked for his overtime pay, U.S. Xpress also retaliated against Plaintiff by refusing

 to refer him to other jobs with Teksystems customers.

        15.     Plaintiff has lost considerable pay and benefits as the result of these unlawful acts.

        16.     Defendants have asserted and given notice that they intend to enforce a purported

 agreement requiring arbitration of the claims asserted herein. A true copy of the purported agreement

 (“Agreement”) is attached hereto as “Exhibit A”.

        17.     The Agreement requires arbitration to be conducted by the Judicial Arbitration and

 Mediation Services, referred to as JAMS.

        18.     JAMS requires that attorneys representing parties in JAMS arbitrations agree to be

 responsible for the payment of the arbitrator’s fees if so ordered by the arbitrator. Arbitrator fees

 vary, but upon information and belief, it is not uncommon for an arbitrator to charge well over $30,000

 in a single employee case. Requiring Tennessee-licensed attorneys to agree to such a policy would

 expose that attorney to a risk of sanction by the Tennessee Board of Professional Responsibility. It

 would also severely reduce the number of attorneys willing to represent an employment law client

 before JAMS. Arbitration awards are virtually non-reviewable in court, and an attorney representing

 a client before JAMS is exposed to significant and arbitrary risks.

        19.     JAMS has an arbitration panel consisting of approximately 400 arbitrators. JAMS is

 actually owned by many of the arbitrators on its arbitration roster. JAMS makes profits from

 administrative fees charged to parties. Under the Agreement, Defendant TekSystems has agreed to

 pay most of the administrative fees.

        20.     According to a submission made to the United States Supreme Court on behalf of

 JAMS, it processes approximately 15,000 arbitrations each year.



                                                    4

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 4 of 9 PageID #: 58
         21.     According to disclosures made by JAMS, the law firm of Littler Mendelson has had

 14,308 cases administered by JAMS in the last five years. Thus, upon information and belief, that

 law firm was involved in over 19% of the JAMS caseload over the most recent five-year period.

         22.     Defendant TekSystems is represented by Littler Mendelson.

         23.     When an arbitration case is assigned to JAMS, its staff selects arbitrators on a seven-

 person list that is then supplied to the parties. They are required to “strike” a total of six names, with

 the last person remaining appointed as the arbitrator.

         24.     JAMS does not make arbitration awards public or otherwise available to parties

 striking names on a panel. Thus, when deciding which names to strike from the panel, attorneys in

 the Littler firm will have access to many prior arbitration awards and opinions, many of which will

 necessarily be authored by members of the panel suppled to the parties. An individual party will not

 have access to that information and will be at a significant disadvantage when striking

 names. Information concerning the proposed arbitrators available from other sources is extremely

 limited and is not nearly as valuable as that contained in prior JAMS arbitration awards available to

 the attorneys representing TekSystems.

         25.     The arbitrators on the JAMS panel are not independent and are presumably biased in

 favor of parties represented by Littler for the following reasons:

                 a.      JAMS arbitrators are aware that Littler represents employers in a large number

         of JAMS cases nationwide. Thus, they are aware that Littler has the power to avoid selecting

         them to serve in almost 20% of the JAMS-administered arbitration cases. Deciding a case

         against a Littler-represented party could result in the non-selection in many future cases. That

         would result in the loss of considerable income for the arbitrator. On the other hand, the

         Agreement prevents an employee from making public virtually everything related to the



                                                     5

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 5 of 9 PageID #: 59
        arbitration, including the award. Thus, attorneys representing Plaintiffs will not have access

        to JAMS awards.

                b.      Upon information and belief, Littler counsels its clients concerning arbitration

        as an alternative method of dispute resolution. If Littler determined that the JAMS arbitration

        panel included arbitrators who would not be suitable for cases involving its management

        clients, its duty of care as a provider of legal services would require it to advise clients to not

        include JAMS in the arbitration agreements that employers require employees to

        execute. This obvious fact is known to JAMS, to its panel members, and particularly to its

        panel members who are owners of JAMS. It is in the financial interest of JAMS, its panel

        members who are its owners, and its other panel members to not do anything that could result

        in Littler directing its clients not to use JAMS in their arbitration agreements.

                c.      Any arbitrator on a JAMS panel knows that an award against a Littler-

        represented party could result in significantly diminished future selections and a

        corresponding loss of income.

                d.      JAMS itself has a financial interest in continuing business with parties

        utilizing its services. Its staff, whose members are presumably not bound by any regulatory

        imposed ethical rules, select seven-member panels submitted to parties. JAMS has a financial

        interest in providing panels of arbitrators who would be inclined to favor the Littler-

        represented party in each case.

        26.     If there is not actual bias on the part of JAMS and its arbitrators, its ownership, its

 business, and its policies create a significant appearance of impropriety.

        27.     The matters set forth in paragraphs 20 through 26, supra, were not disclosed by

 Defendant TekSystems when it provided its Agreement to Plaintiff for his electronic signature.



                                                    6

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 6 of 9 PageID #: 60
         28.     If Defendant TekSystems was aware of the matters set forth above, then it was guilty

 of either negligent or intentional misrepresentation by its failure to disclose them to Plaintiff.

         29.     If Defendant TekSystems was unaware of the matters set forth above when the

 Agreement was presented to Plaintiff, then the parties entered into the Agreement as the result of

 mutual mistake.

                                              V. CLAIMS

                                    Claim 1: Pay Violation (FLSA)

         30.     Defendants violated Plaintiff’s rights under the FLSA by refusing to pay him for

 hours over 40 in a work week and at the rate of one-and-one-half the regular rate of pay in violation

 of Section 7 of the Fair Labor Standards Act, as amended, 29 U.S.C. §207.

                                     Claim 2: Retaliation (FLSA)

         31.     Defendants retaliated against Plaintiff by refusing to assign or refer Plaintiff to

 other Teksystems customers and by withdrawing an offer of permanent employment with

 Enterprises in violation of 29 U.S.C. §215.

                                     Claim 3: Breach of Contract

         32.     Defendants violated their contracts with Plaintiff by failing to pay Plaintiff at a rate

 of pay for each hour worked and for the payment of overtime pay at the federally prescribed

 premium rate for each hour worked in excess of 40 in each week and by failing to employ Plaintiff

 and assign him work.

                                     Claim 4: Unjust Enrichment

         33.     Defendants were unjustly enriched by refusing to pay all monies due to Plaintiff

 under their contracts and under applicable law.




                                                     7

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 7 of 9 PageID #: 61
                                  Claim 5: Declaratory Judgment

        34.     The Arbitration Agreement was entered into as the result of intentional or negligent

 misrepresentation or, alternatively, as a result of a mutual mistake.

                                   VI. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff accordingly prays for the following relief:

        a.      Judgment for the unpaid overtime hours worked by Plaintiff;

        b.      An additional amount as liquidated damages;

        c.      An order requiring Enterprises to employ Plaintiff in the position it had previously

                offered to him or, if the position is no longer available, front pay and benefits;

        d.      Judgment for Plaintiff’s loss of earnings and the value of lost benefits;

        e.      Judgment for an equal amount as liquidated damages;

        f.      Compensatory damages for Defendants’ violation of section 15 of the Fair Labor

                Standards Act;

        g.      Attorney fees and costs;

        h.      Pursuant to 28 USC 2201, et seq., a declaratory judgment declaring that the

                Arbitration Agreement between the parties is void and unenforceable;

        i.      A jury trial on all triable claims, including, but not limited to, a jury trial concerning

                all issues of fact incorporated in Plaintiff’s Claim 5; and

        j.      Such further relief to which Plaintiff may be applicable and proper.




                                                    8

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 8 of 9 PageID #: 62
                                              BURNETTE DOBSON & PINCHAK

                                              By: __s/ Frank P. Pinchak
                                                     Frank P. Pinchak, BPR No. 002094
                                                     Harry F. Burnette, BPR No. 004803
                                                     Madison Hahn, BPR No. 037860
                                                     Attorneys for Plaintiff
                                                     711 Cherry Street
                                                     Chattanooga, TN 37402
                                                     Phone: (423) 266-2121
                                                     Fax: (423) 266-3324
                                                     fpinchak@bdplawfirm.com
                                                     hburnette@bdplawfirm.com
                                                     mhahn@bdplawfirm.com



                                 CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing pleading was served via
 the Court's ECF system to all parties who have entered an appearance in this matter.

        This the 21st day of June, 2021.

                                              BURNETTE, DOBSON & PINCHAK

                                              By:____s/ Frank P. Pinchak__________________




                                                 9

Case 1:21-cv-00092-KAC-CHS Document 19 Filed 06/21/21 Page 9 of 9 PageID #: 63
